Citation Nr: 9925131	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  96-31 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating from an original claim 
for service connection for major depression, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased rating from an original claim 
for service connection for tension headaches, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation from 
an original claim for service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. S. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
November 1978, and from March 1984 to January 1996.  Service 
records show that he also had more than 6 years and 4 months 
of inactive service.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1996 by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein service connection was 
granted, inter alia, for major depression, tension headaches 
and pes planus, each of which were assigned noncompensable 
evaluations.  By means of hearing officer's and rating 
decisions promulgated in November 1996, the ratings assigned 
for major depression and tension headaches were increased to 
10 percent, effective as of January 8, 1996, the day 
following the date of the veteran's separation from active 
service.  In a March 1998 rating decision, the disability 
rating assigned for major depression was increased to 30 
percent, effective as of January 8, 1996.


REMAND

By means of a letter dated March 25, 1999, the veteran was 
requested to clarify whether he sought a hearing before the 
Board.  In this letter, he was advised that, if no response 
was received within 30 days, the Board "will assume that you 
still want a hearing before a member of the Board at the 
regional office," and that his case would be remanded for 
such a hearing.  The record does not reflect that any 
response has been forthcoming.

Accordingly, this case is REMANDED for the following:

The RO should schedule the veteran for a 
hearing before a Board Member, sitting at 
the RO, according to the date of his 
request for such a hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of this case should be inferred.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).











